Citation Nr: 1132856	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-34 567A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for the service-connected L4-L5, L5-S1 posterior lumbar fusion.

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected osteoarthritis, right knee.

3.  Entitlement to an initial rating in excess of 10 percent for the service-connected osteoarthritis, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to March 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran has since moved and the Montgomery, Alabama, RO now holds jurisdiction over his claims.


FINDINGS OF FACT

In August 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of all issues under appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to an initial rating in excess of 20 percent for the service-connected L4-L5, L5-S1 posterior lumbar fusion have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of the issue of entitlement to an initial rating in excess of 10 percent for the service-connected osteoarthritis, right knee, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


3.  The criteria for withdrawal of the issue of entitlement to an initial rating in excess of 10 percent for the service-connected osteoarthritis, left knee, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.    

In the present case, the Veteran, through his authorized representative, submitted a written request in August 2010 indicating his wish to withdraw the appeal of his back and knee claims.  The Veteran, therefore, has withdrawn this appeal as to each claim that was perfected for review by the Board, and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.


ORDER

The appeal of entitlement to an initial rating in excess of 20 percent for the service-connected L4-L5, L5-S1 posterior lumbar fusion is dismissed.

The appeal of entitlement to an initial rating in excess of 10 percent for the service-connected osteoarthritis, right knee, is dismissed.





The appeal of entitlement to an initial rating in excess of 10 percent for the service-connected osteoarthritis, left knee, is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


